—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of viólate ing a prison disciplinary rule.
Substantial evidence supports the determination finding petitioner, a prison inmate, guilty of violating the prison disciplinary rule which prohibits inmates from possessing contraband. The misbehavior report indicates that on February 6, 1997 a correction officer was packing petitioner’s belongings and found a piece of a hacksaw blade, a blank video cassette tape and a piece of wire window screen. Originally, petitioner was charged with both possession of contraband and possession of a weapon, but the possession of a weapon charge was dropped. At the tier III hearing, petitioner admitted that he had the cassette tape but denied possession of the blade or window screen. We find that petitioner’s admission that he possessed contraband, combined with the correction officer’s testimony and the misbehavior report, constitute substantial evidence of petitioner’s guilt. Petitioner contends that because the misbehavior report stated the wrong prison cell where the contraband was found, dismissal of the charge was required. We disagree. The correction officer who found the contraband explained the error in the misbehavior report and testified that the contraband was found in petitioner’s cell. Because petitioner was on notice of the charges, he has failed to establish that he was prejudiced by this error (see, Matter of Mays v Goord, 243 AD2d 882). Moreover, we find nothing herein to support petitioner’s assertion that the Hearing Officer was biased or that the outcome of the hearing flowed from the al*805leged bias (see, Matter of Applegate v Coombe, 237 AD2d 836, lv denied 90 NY2d 803).
Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.